Exhibit 10.2

SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (this “Agreement”) is dated as of October 23,
2012, by and among Yadkin Valley Financial Corporation, a North Carolina
corporation (the “Company”), and each shareholder identified on the signature
pages hereto (each, including its successors and assigns, a “Shareholder” and
collectively, the “Shareholders”).

RECITALS

A.          The Company and each Shareholder are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B.          On September 18, 2012, the U.S. Treasury sold the Company’s 36,000
shares of Fixed Rate Cumulative Series T Perpetual Preferred Stock (the “Series
T Preferred Stock”) and 13,312 shares of Fixed Rate Cumulative Series T-ACB
Perpetual Preferred Stock (the “Series T-ACB Preferred Stock”, together with the
Series T Preferred Stock, the “TARP Preferred Stock”) to unrelated third parties
in a public Dutch auction (the “TARP Transaction”).

C.          Each Shareholder purchased shares of Series T Preferred Stock and
shares of Series T-ACB Preferred Stock in the TARP Transaction set forth on
Schedule A and now, severally and not jointly, wishes to exchange, and the
Company wishes to exchange, upon the terms and conditions stated in this
Agreement, the number of shares of Series T Preferred Stock and shares of Series
T-ACB Preferred Stock (collectively, the “Preferred Shares”) set forth opposite
such Shareholder’s name on Schedule A for the number of shares of the Company’s
voting common stock, $1.00 par value (the “Voting Common Stock”), and the number
of shares of the Company’s non-voting common stock, $1.00 par value (the
“Non-Voting Common Stock” and together with the Voting Common Stock, the “Common
Stock”), to be authorized in the form attached hereto as Exhibit H (the
“Articles of Amendment”), as set forth on Schedule A. In the aggregate,
5,159,943 shares of Voting Common Stock and 1,965,000 shares of Non-Voting
Common Stock (collectively, the “Common Shares”) will be issued in the Exchange
(as defined below). The Non-Voting Common Stock will be convertible into Voting
Common Stock in accordance with the terms of the Company’s Articles of
Incorporation, as amended (the “Articles of Incorporation”). The shares of
Voting Common Stock into which the Non-Voting Common Stock is convertible are
referred to herein as the “Underlying Shares.” The Common Shares and the
Underlying Shares are also referred to herein as the “Securities”.

D.          The Company has engaged Keefe, Bruyette & Woods, Inc. as its
exclusive placement agent (the “Placement Agent”) for the offering of the
Securities and for the offering of the securities in the PIPE Offering (as
defined below).

E.          Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Securities under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

F.          On or about the date of this Agreement, the Company is separately
executing a Securities Purchase Agreement in connection with the issuance of
45,000 shares of the Company’s mandatorily convertible cumulative non-voting
perpetual preferred stock, Series A, $1,000.00 liquidation preference per share
(the “Series A Preferred Stock”) in exchange for approximately $45 million in
gross proceeds pursuant to an exemption from securities registration provided by
Section 4(2) of the Securities Act and Regulation D (the “PIPE Offering”).



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Shareholders
hereby agree as follows:

ARTICLE 1:

DEFINITIONS

1.1        Definitions.    In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Articles of Amendment” has the meaning set forth in the Recitals.

“Articles of Incorporation” has the meaning set forth in the Recitals.

“Bank” has the meaning set forth in Section 3.1(a).

“BHCA” has the meaning set forth in Section 3.1(b).

“Burdensome Condition” has the meaning set forth in Section 5.1(m).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“CIBCA” has the meaning set forth in Section 2.1(a).

“Closing” has the meaning set forth in Section 2.1(c).

“Closing Date” means the third Business Day after receipt of the Shareholder
Approvals.

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company Deliverables” has the meaning set forth in Section 2.2(b).

“Company Initial Deliverables” has the meaning set forth in Section 2.2(a).

“Company Counsel” means Nelson Mullins Riley & Scarborough, LLP.

“Company Reports” has the meaning set forth in Section 3.1(kk).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company having responsibility for the matter or matters that are
the subject of the statement after due inquiry.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“DTC” means The Depository Trust Company.

“Effective Time” has the meaning set forth in Section 2.1(c).

“Effectiveness Date” has the meaning set forth in Section 6.16.

“Environmental Laws” has the meaning set forth in Section 3.1(m).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Exchange” has the meaning set forth in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.8(a).

“Intellectual Property” has the meaning set forth in Section 3.1(s).

 

3



--------------------------------------------------------------------------------

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement or the Articles of Amendment, (ii) a material and adverse effect
either occurred or the Company has reason to believe will occur on the results
of operations, assets, properties, business, condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (iii) any adverse
impairment to the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement, the Registration Rights
Agreement or the Articles of Amendment; provided, that in determining whether a
Material Adverse Effect has occurred, there shall be excluded any effect to the
extent resulting from the following: (A) changes, after the date hereof, in U.S.
GAAP or regulatory accounting principles generally applicable to banks, savings
associations or their holding companies, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof by any court,
administrative agency or other governmental authority, whether federal, state,
local or foreign, or any applicable industry self-regulatory organization,
(C) actions or omissions of the Company expressly required by the terms of this
Agreement or taken with the prior written consent of an affected Shareholder,
(D) changes, after the date hereof, in general economic, monetary or financial
conditions, (E) changes in the market price or trading volumes of the Voting
Common Stock (but not the underlying causes of such changes), (F) changes in
global or national political conditions, including the outbreak or escalation of
war or acts of terrorism and (G) the public disclosure of this Agreement or the
transactions contemplated hereby; except, with respect to clauses (A), (B),
(D) and (F), to the extent that the effects of such changes have a
disproportionate effect on the Company and the Subsidiaries, taken as a whole,
relative to other similarly situated banks, savings associations or their
holding companies generally.

“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K.

“Material Permits” has the meaning set forth in Section 3.1 (q).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

“NASDAQ” means the NASDAQ Global Select Market.

“NCCOB” North Carolina Commissioner of Banks.

“New Security” has the meaning set forth in Section 4.16.

“New York Court” has the meaning set forth in Section 6.8.

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“NYSE” means the New York Stock Exchange.

“Outside Date” means March 22, 2012.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or

 

4



--------------------------------------------------------------------------------

Section 412 of the Code or Section 302 of ERISA and which (i) is maintained for
employees of the Company or any of its ERISA Affiliates or (ii) has at any time
during the last six (6) years been maintained for the employees of the Company
or any current or former ERISA Affiliate.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

“PIPE Offering” has the meaning set forth in the Recitals.

“Placement Agent” has the meaning set forth in the Recitals.

“Preferred Shares” has the meaning set forth in the Recitals.

“Principal Trading Market” means the Trading Market on which the Voting Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be NASDAQ.

“Proceeding” means an action, claim, suit, or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Shareholders of the Registrable Securities (as defined in the Registration
Rights Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Response Period” has the meaning set forth in Section 4.16.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary of State” means the North Carolina Department of the Secretary of
State.

“Secretary’s Certificate” has the meaning set forth in Section 2.2(b)(iv).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Series A Preferred Stock” has the meaning set forth in the Recitals.

 

5



--------------------------------------------------------------------------------

“Series T Preferred Stock” has the meaning set forth in the Recitals.

“Series T-ACB Preferred Stock” has the meaning set forth in the Recitals.

“Shareholder Approvals” has the meaning set forth in Section 4.10.

“Shareholder Deliverables” has the meaning set forth in Section 2.2(d).

“Shareholder Initial Deliverables” has the meaning set forth in Section 2.2(c).

“Shareholder Proposals” has the meaning set forth in Section 4.10.

“Subscription Proposals” has the meaning set forth in Section 4.16.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

“TARP Preferred Stock” has the meaning set forth in the Recitals.

“Trading Day” means (i) a day on which the Voting Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board), or (ii) if the Voting Common Stock is not listed on a Trading Market
(other than the OTC Bulletin Board), a day on which the Voting Common Stock is
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Voting Common Stock is not quoted on any Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported in
the “pink sheets” by OTC Markets Group Inc. (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Voting Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE, the NYSE MKT, or the OTC
Bulletin Board on which the Voting Common Stock is listed or quoted for trading
on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Articles of Amendment,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

“Voting Common Stock” has the meaning set forth in the Recitals.

 

6



--------------------------------------------------------------------------------

ARTICLE 2:

EXCHANGE

2.1        Closing.

(a)      Exchange.  Subject to the terms and conditions set forth in this
Agreement, at the Closing each Shareholder shall deliver to the Company the
Preferred Shares set forth opposite its name on Schedule A hereto and in
exchange the Company shall issue and deliver to each Shareholder (or its
designee) the Common Shares set forth opposite its name on Schedule A hereto
(collectively, the “Exchange”). Notwithstanding the above, no Shareholder shall
be obligated to exchange any Preferred Shares for Common Shares to the extent
such exchange (assuming the concurrent conversion of the Series A Preferred
Stock into Voting Common Stock) would result in such Shareholder, together with
its Affiliates and any other Persons with which it is acting in concert or whose
holdings would otherwise be required to be aggregated with such Shareholder’s
holdings for purposes of the BHCA or the Change in Bank Control Act (“CIBCA”),
directly or indirectly collectively owning or controlling (or being deemed to
own or control) shares of Common Stock exceeding (i) 9.9% of the number of
shares of Voting Common Stock issued and outstanding or (ii) 14.0% of the
aggregate number of shares of Voting Common Stock and Non-Voting Common Stock
issued and outstanding.

(b)      Exchange Documentation. On or prior to 10:00 a.m. New York City time on
the Closing Date, the Shareholder will cause delivery of the Preferred Shares to
the Company or its designated agent and the Company will cause delivery of the
Common Shares to the Shareholder or its designated agent.

(c)      Closing Date.  If the conditions set forth in Sections 2.1, 2.2, 5.1
and 5.2 hereof have been satisfied or waived, the Closing of the Exchange shall
take place at the Effective Time (as defined below), at the offices of Company
Counsel, on the Closing Date or remotely by facsimile transmission or other
electronic means or at such other time or location as the parties may mutually
agree, but not later than the Outside Date. The “Closing” means the release of
the Preferred Shares and issuance by the Company of Common Shares in exchange
therefor as contemplated hereby, all of which shall be deemed to have happened
concurrently. The Closing shall be deemed effective at the time that the Series
A Preferred Stock converts into Voting Common Stock in accordance with the terms
of the Articles of Incorporation (the “Effective Time”).

2.2        Deliveries.

(a)      On the date of this Agreement, the Company shall issue, deliver or
cause to be delivered to each Shareholder (unless otherwise indicated) the
following (the “Company Initial Deliverables”):

(i)        this Agreement, duly executed by the Company; and

(ii)       the Registration Rights Agreement, duly executed by the Company;

(b)      On or prior to the Closing Date, the Company shall issue, deliver or
cause to be delivered to each Shareholder (unless otherwise indicated) the
following (together with the Company Initial Deliverables, the “Company
Deliverables”):

(i)                         the Company shall cause the Transfer Agent to issue,
in book-entry form, the number of Common Shares specified next to such
Shareholder’s name on Schedule A hereto to such Shareholder (or its designee)
(or, if the Company and such Shareholder shall have agreed that such Shareholder
(or its designee) will receive Stock Certificates for their Common Shares, then
the Company shall instead instruct the Transfer Agent to issue such specified
Stock Certificates registered in the name of such Shareholder (or its designee)
or as otherwise set forth on the Stock Certificate Questionnaire);

 

7



--------------------------------------------------------------------------------

(ii)        if a Shareholder is not exchanging all of the TARP Preferred Stock
that it currently holds pursuant to the Exchange, the Company shall cause the
Transfer Agent to issue, in book-entry form, the number of shares of TARP
Preferred Stock that the Shareholder will own after consummation of the Exchange
(or, if the Company and such Shareholder shall have agreed that such Shareholder
will receive Stock Certificates for the shares of TARP Preferred Stock still
held after consummation of the Exchange, then the Company shall instead instruct
the Transfer Agent to issue such specified Stock Certificates registered in the
name of such Shareholder);

(iii)       a legal opinion of Company’s Counsel, dated as of the date of the
Closing Date and in the form attached hereto as Exhibit C executed by such
counsel and addressed to the Shareholders;

(iv)       a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit D (the “Secretary’s Certificate”), dated as of the date of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current version of the Articles
of Incorporation, as amended, and bylaws, as amended, of the Company, and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;

(v)        the Compliance Certificate referred to in Section 5.l(e); and

(vi)       payment in full of all accrued and unpaid dividends due as of the
Closing Date on the Preferred Shares.

(c)      Each Shareholder shall deliver or cause to be delivered to the Company
on the date of this Agreement, the following (the “Shareholder Initial
Deliverables”):

(i)         this Agreement, duly executed by such Shareholder;

(ii)        the Registration Rights Agreement, duly executed by such
Shareholder; and

(iii)       a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits B-1 and B-2 ,
respectively.

(d)      Each Shareholder shall deliver or cause to be delivered to the Company
on or prior to the Closing Date, the Preferred Shares specified next to such
Shareholder’s name on Schedule A hereto (together with the Shareholder Initial
Deliverables, the “Shareholder Deliverables”).

 

8



--------------------------------------------------------------------------------

ARTICLE 3:

REPRESENTATIONS AND WARRANTIES

3.1        Representations and Warranties of the Company.  The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Shareholders that:

(a)      Subsidiaries.  The Company has no direct or indirect Subsidiaries other
than as set forth in Exhibit F. The Company owns, directly or indirectly, all of
the capital stock (except for any preferred securities issued by Subsidiaries
that are trusts) or comparable equity interests of each Subsidiary free and
clear of any and all Liens, and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable (to the extent such concept is applicable to an
equity interest of a Subsidiary) and free of preemptive and similar rights to
subscribe for or purchase securities. No equity security of any Subsidiary is or
may be required to be issued by reason of any option, warrant, scrip, preemptive
right, right to subscribe to, gross-up right, call or commitment of any
character whatsoever relating to, or security or right convertible into, shares
of any capital stock of such Subsidiary, and there are no contracts,
commitments, understandings or arrangements by which any Subsidiary is bound to
issue additional shares of its capital stock, or any option, warrant or right to
purchase or acquire any additional shares of its capital stock. Except in
respect of the Subsidiaries, the Company does not beneficially own, directly or
indirectly, more than 5% of any class of equity securities or similar interests
of any corporation, bank, business trust, association or similar organization,
and is not, directly or indirectly, a partner in any partnership or party to any
joint venture. The Company beneficially owns all of the outstanding capital
securities and has sole Control of the Yadkin Valley Bank and Trust Company (the
“Bank”).

(b)      Organization and Qualification.    The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X)
(“Significant Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Significant Subsidiary is in violation of any of the provisions of its
respective articles or certificate of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the “BHCA”). The
Bank’s deposit accounts are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid when due (after giving effect to any applicable extensions). The Company
and each of its Significant Subsidiaries have conducted their respective
businesses in compliance with all applicable federal, state and foreign laws,
orders, judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(c)      Authorization: Enforcement: Validity.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation and subject to the Shareholder Approvals, to issue the Common
Shares and the Underlying Shares in accordance with the Articles of Amendment.
The Company’s execution and delivery of each of the Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Common Shares and the Underlying Shares) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its shareholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. There are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s shareholders.

(d)      No Conflicts.  The execution, delivery and performance by the Company
of the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Common Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s articles or
certificate of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Significant Subsidiary or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming, without investigation, the correctness of the
representations and warranties made by the Shareholders herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Neither the issuance of the Common
Shares nor the issuance of the Underlying Shares will trigger any change of
control provisions of any Material Contract.

(e)      Filings, Consents and Approvals.  Except for the prior written approval
from the Company’s primary federal regulator to pay dividends on the Preferred
Shares as further described in Section 3.1(ll), neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Common

 

10



--------------------------------------------------------------------------------

Shares and the Underlying Shares), other than (i) obtaining the Shareholder
Approvals, (ii) the filing of the Articles of Amendment with the Secretary of
State; (iii) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (iv) filings required by applicable state securities laws, (v) the
filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (vi) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Common Shares comprising Voting Common Stock and the
listing of the Common Shares comprising Voting Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(vii) the filings required in accordance with Section 4.6 of this Agreement and
(viii) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

(f)      Issuance of the Common Shares.  The issuance of the Common Shares has
been duly authorized and the Common Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, shall not subject the holders thereof to
personal liability and shall not be subject to preemptive or similar rights. The
issuance of the Underlying Shares has been duly authorized and the Underlying
Shares, when issued in accordance with the terms of the Articles of Amendment,
will be duly and validly issued, fully paid and non-assessable and free and
clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Shareholders in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.

(g)      Capitalization.   The authorized capital stock of the Company consists
of (i) 50,000,000 shares of common stock and (ii) 1,000,000 shares of preferred
stock of which 45,000 shares were designated as Series A Preferred Stock, 36,000
shares were designated as Series T Preferred Stock and 13,312 shares were
designated as Series T-ACB Preferred Stock. The number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
stock grants or other equity awards or stock option and warrant exercises that
do not, individually or in the aggregate, have a material effect on the issued
and outstanding capital stock, options and other securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in the outstanding warrants issued to the United States
Department of the Treasury to purchase 659,524 shares of Voting Common Stock
and, other than with respect to subsections (iv) and (vii) below, the SEC
Reports: (i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or a
Significant Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or a Significant Subsidiary is or may become
bound to issue additional shares of capital stock of the Company or a
Significant Subsidiary or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or a Significant Subsidiary,

 

11



--------------------------------------------------------------------------------

other than those issued or granted pursuant to Material Contracts or equity or
incentive plans or arrangements described in the SEC Reports; (iii) there are no
material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or a Significant Subsidiary or by which the Company or
Significant Subsidiary is bound; (iv) except for the Registration Rights
Agreement and the agreements set forth on Exhibit G hereto, there are no
agreements or arrangements under which the Company or a Significant Subsidiary
is obligated to register the sale of any of its securities under the Securities
Act; (v) there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or a
Significant Subsidiary is or may become bound to redeem a security of the
Company or a Significant Subsidiary; (vi) neither the Company nor any
Significant Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (vii) neither the
Company nor any Significant Subsidiary has liabilities or obligations required
to be disclosed in the SEC Reports but not so disclosed in the SEC Reports,
which, individually or in the aggregate, will have or would reasonably be
expected to have a Material Adverse Effect. There are no securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. On or about the date of
this Agreement, the Company is executing a Securities Purchase Agreement in
connection with the PIPE Offering.

(h)      SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section l3(a) or 15(d) thereof, since January 1, 2010
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The SEC Reports,
including the documents incorporated by reference in each of them, each
contained substantially all of the information required to be included in it. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

(i)      Financial Statements.     The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

(j)      Tax Matters.  The Company and each of its Subsidiaries has (i) filed
all material foreign, U.S. federal, state and local tax returns, information
returns and similar reports that are required to be filed, and all such tax
returns are true, correct and complete in all material respects, and (ii) paid
all material taxes required to be paid by it and any other material assessment,
fine or penalty levied against it

 

12



--------------------------------------------------------------------------------

other than taxes (x) currently payable without penalty or interest, or (y) being
contested in good faith by appropriate proceedings. None of the issuances of the
Securities with respect to the Exchange, together with any issuances of the
Series A Preferred Stock or the conversion of the Series A Preferred Stock into
Voting Common Stock in connection with the PIPE Offering, should cause the
Company to undergo an “ownership change” for purposes of Section 382 of the
Code. The Company has received an opinion from the Company’s outside tax counsel
and a letter from the Company’s independent accounting firm in connection with
the preceding representation.

(k)      Valuation Allowance.  The Company has determined that no deferred tax
asset valuation allowance was necessary as of September 30, 2012, and should not
be necessary thereafter, as a result of the issuances of the Securities with
respect to the Exchange, together with any issuances of Series A Preferred Stock
or the conversion of the Series A Preferred Stock into Voting Common Stock in
connection with the PIPE Offering, and the currently anticipated loss from the
contemplated classified asset disposition as reflected in the draft Company’s
Form 10-Q for the quarter ended September 30, 2012 provided to Shareholders.
Such valuation allowance determination has been determined in accordance with
GAAP applied on a consistent basis during the periods involved. The Company has
received a letter from its independent accounting firm confirming that such
independent accounting firm has reviewed the Company’s determination that no
deferred tax asset valuation allowance was necessary as of September 30, 2012,
and should not be necessary thereafter, as a result of the issuance of the
Securities in connection with the Exchange, together with any issuance of Series
A Preferred Stock or the conversion of the Series A Preferred Stock into Voting
Common Stock, and the currently anticipated loss from the contemplated asset
disposition, and does not disagree with the Company’s determination and will not
require the Company to establish a deferred tax asset valuation allowance unless
required to by a regulatory authority.

(l)      Material Changes.    Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Voting Common Stock issued pursuant to existing Company option
plans or equity based plans disclosed in the SEC Reports, and (vi) there has not
been any material change or amendment to, or any waiver of any material right by
the Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

(m)      Environmental Matters.  Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or

 

13



--------------------------------------------------------------------------------

relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or (iii) is subject to any claim relating to any Environmental Laws; in
each case, which violation, contamination, liability or claim has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and there is no pending or , to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

(n)      Litigation.   There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Common Shares or (ii) is reasonably likely to
have a Material Adverse Effect, individually or in the aggregate, if there were
an unfavorable decision. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the Company’s
Knowledge there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any executive officers or
directors of the Company in their capacities as such, which individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

(o)      Employment Matters.  No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Significant Subsidiary which would have or reasonably be expected to have a
Material Adverse Effect. To the Company’s Knowledge, no executive officer is, or
is now reasonably expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and each of its Significant Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(p)      Compliance.  Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its Subsidiaries or their
respective properties or assets, or (iii) is in violation of, or in receipt of
written notice that it is in violation of, any statute, rule, regulation, policy
or guideline of any governmental authority or self regulatory organization
(including the Principal Trading Market) applicable to the Company or any of its
Subsidiaries, or which would have the effect of revoking or limiting FDIC
deposit insurance, except in each case as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(q)      Regulatory Permits.  The Company and each of its Subsidiaries possess
or have applied for all certificates, authorizations, consents and permits
issued by the appropriate federal, state,

 

14



--------------------------------------------------------------------------------

local or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted and as described in the SEC Reports, except
where the failure to possess such permits, individually or in the aggregate, has
not and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (“Material Permits”), and (i) neither the
Company nor any of its Subsidiaries has received any notice in writing of
proceedings relating to the revocation or material adverse modification of any
such Material Permits and (ii) the Company is unaware of any facts or
circumstances that would give rise to the revocation or material adverse
modification of any Material Permits.

(r)      Title to Assets.   The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

(s)      Patents and Trademarks.    The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no pending, or to the Company’s
Knowledge, threatened Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.

(t)      Insurance.  The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

(u)      Transactions With Affiliates and Employees.   Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the

 

15



--------------------------------------------------------------------------------

Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(v)      Internal Control Over Financial Reporting.   The Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting was effective as of the date of the
most recent SEC Report.

(w)      Sarbanes-Oxley: Disclosure Controls.   The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

(x)      Certain Fees.  No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Shareholder for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Common Shares (which Placement Agent’s fees are being paid by
the Company). The Company shall indemnify, pay, and hold each Shareholder
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

(y)      Private Placement.  Assuming the accuracy of the Shareholders’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Shareholders under the
Transaction Documents. Upon the receipt of the Shareholder Approvals, the
issuance of the Common Shares in accordance with this Agreement the issuance of
the Underlying Shares in accordance with the Articles of Amendment will not
contravene the rules and regulations of the Principal Trading Market.

(z)      Registration Rights.   Other than each of the Shareholders and as set
forth on Exhibit G, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

(aa)    Listing and Maintenance Requirements.  The Company’s Voting Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Voting Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the 12 months preceding the date hereof, received written notice from
any Trading Market on which the Voting Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
in all material respects with the listing and maintenance requirements for
continued trading of the Voting Common Stock on the Principal Trading Market.

 

16



--------------------------------------------------------------------------------

(bb)    Investment Company.   Neither the Company nor any of its Subsidiaries is
required to be registered as, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and neither the Company nor any
Subsidiary sponsors any person that is such an investment company.

(cc)    Unlawful Payments.  Neither the Company nor any of its Subsidiaries, nor
to the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Significant Subsidiaries: (a) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.

(dd)    Application of Takeover Protections: Rights Agreements.  The Company has
not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable Article 9 and Article 9A of the
North Carolina Business Corporation Act or any other control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation, including Article VII thereof, or other organizational
documents or the laws of North Carolina or otherwise which is or could become
applicable to any Shareholder solely as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Shareholder’s ownership of the Securities.

(ee)    Disclosure.    The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf has provided, including the Placement Agent, any
Shareholder or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information and the Company’s financial results related to the third
quarter of fiscal year 2012, all of which will be disclosed by the Company in
the Press Release as contemplated by Section 4.6 hereof. The Company understands
and confirms that each of the Shareholders will rely on the representations in
this Section 3.1(dd) in effecting transactions in securities of the Company. No
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed, except for the announcement of
this Agreement and related transactions and/or as may otherwise be disclosed on
the Press Release issued pursuant to Section 4.6.

(ff)    Off Balance Sheet Arrangements.  There is no transaction, arrangement,
or other relationship between the Company (or any Subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(gg)      Acknowledgment Regarding Shareholders’ Acquisition of Common
Shares.  The Company acknowledges and agrees that each of the Shareholders is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Shareholder is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated thereby and any
advice given by any of the Shareholders or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Shareholders’
purchase of the Common Shares.

(hh)      Absence of Manipulation.    The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

(ii)        OFAC.    Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Common Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(jj)        Money Laundering Laws.    The operations of each of the Company and
any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

(kk)      Reports, Registrations and Statements.  Since December 31, 2009, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the FRB, the NCCOB and the FDIC and any other applicable federal or
state securities or banking authorities, except where the failure to file any
such report, registration or statement would not have or reasonably be expected
to have a Material Adverse Effect. All such reports and statements filed with
any such regulatory body or authority are collectively referred to herein as the
“Company Reports.” All such Company Reports were filed on a timely basis or the
Company or the applicable Subsidiary, as applicable, received a valid extension
of such time of filing and has filed any such Company Reports prior to the
expiration of any such extension. As of their respective dates, the Company
Reports complied in all material respects with all the rules and regulations
promulgated by the FRB, the NCCOB and the FDIC and any other applicable foreign,
federal or state securities or banking authorities, as the case may be.

(ll)        Regulatory Capitalization.    As of September 30, 2012, the Bank
meets or exceeds the standards necessary to be considered “well capitalized”
under the FDIC’s regulatory framework for prompt corrective action.

 

18



--------------------------------------------------------------------------------

(mm)  Agreements with Regulatory Agencies: Compliance with Certain Banking
Regulations.  Except for (a) the Company’s agreement with its primary regulator
to (x) obtain prior written approval before taking any of the following actions:
declare or pay any dividends, common or preferred, without its prior approval;
directly or indirectly take dividends or any other form of payment representing
a reduction in capital from the Bank; make any payments on trust preferred
securities; incur, increase, or guarantee any debt; purchase or redeem any
shares of its stock; (y) preserve the Company’s cash assets and not dissipate
those assets except for the benefit of the Bank, and (z) notify the Federal
Reserve prior to using any of the Company’s cash assets other than for
investment in obligations or equity of the Bank, investment in short-term,
liquid assets, or payment of the Company’s normal customary expenses and (b) the
Bank’s agreement with its regulators to (x) obtain their prior written approval
before paying any cash dividends; (y) not extend, directly or indirectly, any
additional credit to or for the benefit of any borrower who is obligated in any
manner to the Bank on any extension of credit or portion thereof that has been
charged off by the Bank or classified Loss or Doubtful in any report of
examination, so long as such credit remains uncollected; and (z) make no
additional advances to any borrower whose loan or line of credit has been
adversely classified Substandard in any report of examination without the prior
approval of a majority of the Board of Directors of the Bank, neither the
Company nor any Subsidiary is subject to any cease-and-desist or other similar
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any capital
directive by, or since December 31, 2008, has adopted any board resolutions at
the request of, any governmental entity (including, without limitation, the
Federal Reserve or the FDIC) that currently restricts in any material respect
the conduct of its business or that in any material manner relates to its
capital adequacy, its liquidity and funding policies and practices, its ability
to pay dividends, its credit, risk management or compliance policies, its
internal controls, its management or its operations or business (each item in
this sentence, a “Regulatory  Agreement”), nor has the Company or any Subsidiary
been advised since December 31, 2010 by any governmental entity that it intends
to issue, initiate, order, or request any such Regulatory Agreement.

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause its
Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act (“CRA”) and the regulations
promulgated thereunder or to be assigned a CRA rating by federal or state
banking regulators of lower than “satisfactory”; (ii) to be operating in
violation, in any material respect, of the Bank Secrecy Act, the Patriot Act,
any order issued with respect to anti-money laundering by OFAC, or any other
anti-money laundering statute, rule or regulation; or (iii) not to be in
satisfactory compliance, in any material respect, with all applicable privacy of
customer information requirements contained in any applicable federal and state
privacy laws and regulations as well as the provisions of all information
security programs adopted by the Subsidiary.

(nn)      No General Solicitation or General Advertising.  Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Common Shares.

(oo)      Risk Management Instruments.  Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2011,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all

 

19



--------------------------------------------------------------------------------

applicable laws, rules, regulations and regulatory policies, and (3) with
counterparties believed to be financially responsible at the time; and each of
them constitutes the valid and legally binding obligation of the Company or one
of the Subsidiaries, enforceable in accordance with its terms. Neither the
Company nor the Subsidiaries, nor, to the Company’s Knowledge, any other party
thereto, is in breach of any of its material obligations under any such
agreement or arrangement.

(pp)      ERISA.  The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, to the Company’s Knowledge, whether by action or by failure to
act, which would cause the loss of such qualification.

(qq)      Reservation of Common Shares and Underlying Shares.  The Company will
reserve, free of any preemptive or similar rights of shareholders of the
Company, a number of unissued shares of Common Stock (voting and non-voting),
sufficient to issue and deliver the Common Shares upon the Shareholder Approvals
and the Underlying Shares into which the shares of Non-Voting Common Stock are
convertible.

(rr)        Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

(ss)       Registration Eligibility.  The Company is eligible to register the
resale of the Securities by the Shareholders using Form S-3 promulgated under
the Securities Act.

(tt)        No Additional Agreements.    The Company has no other agreements or
understandings (including, without limitation, side letters) with any
Shareholder to exchange the Preferred Shares for the Common Shares on terms that
are different from those set forth herein.

3.2        Representations and Warranties of the Shareholders.  Each Shareholder
hereby, for itself and for no other Shareholder, represents and warrants as of
the date of this Agreement to the Company as follows:

(a)        Organization: Authority.    (1) If such Shareholder is an entity, it
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Shareholder is an entity, the
execution, delivery and performance by such Shareholder of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Shareholder is not a corporation, such partnership,
limited liability company or other applicable like action, on the part of such
Shareholder. If such Shareholder is an entity, each of this Agreement and the
Registration Rights Agreement has been duly executed by such Shareholder, and
when delivered by such Shareholder in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Shareholder,
enforceable against it

 

20



--------------------------------------------------------------------------------

in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
(2) If such Shareholder is not an entity, the execution, delivery and
performance by such Shareholder of the applicable Transaction Documents and the
transactions contemplated hereby and thereby have been duly authorized, and no
further consent or authorization in connection therewith is required by the
Shareholder. Each of the applicable Transaction Documents has been duly executed
by such Shareholder, and when delivered by such Shareholder in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b)        No Conflicts.  The execution, delivery and performance by such
Shareholder of this Agreement and the Registration Rights Agreement and the
consummation by such Shareholder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Shareholder (if such Shareholder is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Shareholder is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Shareholder, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Shareholder to perform its
obligations hereunder.

(c)        Investment Intent.  Such Shareholder understands that the Common
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Common Shares as principal for its own account and not with a view to, or for
distributing or reselling such Common Shares or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, that by
making the representations herein, other than as set forth herein, such
Shareholder does not agree to hold any of the Common Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Common Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Such
Shareholder is acquiring the Common Shares hereunder in the ordinary course of
its business. Such Shareholder does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any Person or entity.

(d)        Shareholder Status.  At the time such Shareholder was offered the
Common Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Shareholder has provided
the information in the Accredited Investor Questionnaire attached hereto as
Exhibit B-1.

(e)        Reliance.  The Company and the Placement Agent (on behalf of its
client) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (A) any regulatory
authority having jurisdiction over the Company and its affiliates and (B) any

 

21



--------------------------------------------------------------------------------

interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject, provided
that the Company provides the Shareholder with prior written notice of such
disclosure.

(f)        General Solicitation.  Shareholder: (i) became aware of the offering
of the Common Shares, and the Common Shares were offered to Shareholder, solely
by direct contact between Shareholder and the Company or the Placement Agent,
and not by any other means, including any form of “general solicitation” or
“general advertising” (as such terms are used in Regulation D promulgated under
the Securities Act and interpreted by the Commission); (ii) reached its decision
to invest in the Company independently from any other Shareholder; (iii) has
entered into no agreements with shareholders of the Company or other subscribers
for the purpose of controlling the Company or any of its subsidiaries; and
(iv) has entered into no agreements with shareholders of the Company or other
subscribers regarding voting or transferring Shareholder’s interest in the
Company.

(g)        Direct Purchase.  Shareholder is purchasing Common Shares directly
from the Company and not from the Placement Agent. The Placement Agent has not
made any representations, declarations or warranties to Shareholder, express or
implied, regarding the Common Shares, the Company or the Company’s offering of
the Common Shares, and the Placement Agent has not offered to sell, or solicited
an offer to buy, any of the Common Shares that Shareholder proposes to acquire
from the Company hereunder.

(h)        Experience and Financial Capability of Such Shareholder.  Such
Shareholder, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Common Shares, and has so evaluated the merits and risks of such
investment. Such Shareholder has available funds necessary to consummate the
Closing on the terms and conditions contemplated by this Agreement and is able
to bear the economic risk of an investment in the Common Shares and, at the
present time, is able to afford a complete loss of such investment.

(i)         Access to Information.  Such Shareholder acknowledges that it has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Common Shares and the
merits and risks of investing in the Common Shares and any such questions have
been answered to such Shareholder’s reasonable satisfaction; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment; and (iv) the
opportunity to ask questions of management and any such questions have been
answered to such Shareholder’s reasonable satisfaction. Neither such inquiries
nor any other investigation conducted by or on behalf of such Shareholder or its
representatives or counsel shall modify, amend or affect such Shareholder’s
right to rely on the truth, accuracy and completeness of the Company’s
representations and warranties contained in the Transaction Documents. Such
Shareholder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Common Shares. Shareholder acknowledges that neither the
Company nor the Placement Agent has made any representation, express or implied,
with respect to the accuracy, completeness or adequacy of any available
information except, with respect to the Company, as expressly set forth in the
SEC Reports or to the extent such information is covered by the representations
and warranties of the Company contained in Section 3.1.

 

22



--------------------------------------------------------------------------------

(j)        Brokers and Finders.   Other than the Placement Agent with respect to
the Company (which fees are to be paid by the Company), to its knowledge, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or any Shareholder for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Shareholder.

(k)       Independent Investment Decision.    Such Shareholder has independently
evaluated the merits of its decision to purchase Common Shares pursuant to the
Transaction Documents, and such Shareholder confirms that it has not relied on
the advice of any other Shareholder’s business and/or legal counsel in making
such decision. Such Shareholder understands that nothing in this Agreement or
any other materials presented by or on behalf of the Company to the Shareholder
in connection with the purchase of the Common Shares constitutes legal,
regulatory, tax or investment advice. Such Shareholder has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the Common Shares. Such
Shareholder understands that the Placement Agent has acted solely as the agent
of the Company in this placement of the Securities and such Shareholder has not
relied on any statement, representation or warranty including any business or
legal advice of the Placement Agent or any of either of its agents, counselor
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Shareholder
in connection with the transactions contemplated by the Transaction Documents.

(l)        ERISA.  (i) If Shareholder is, or is acting on behalf of, an ERISA
Entity (as defined below), Shareholder represents and warrants that on the date
hereof;

(A)      The decision to invest assets of the ERISA Entity in the Common Shares
was made by fiduciaries independent of the Company or its affiliates, which
fiduciaries are duly authorized to make such investment decisions and who have
not relied on any advice or recommendations of the Company or its affiliates;

(B)       Neither the Company nor any of its agents, representatives or
affiliates have exercised any discretionary authority or control with respect to
the ERISA Entity’s investment in the Common Shares;

(C)      The purchase and holding of the Common Shares will not constitute a
nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

(D)      The terms of the Transaction Documents comply with the instruments and
applicable laws governing such ERISA Entity.

(ii)       For the purpose of this paragraph, the term “ERISA Entity” will mean
(A) an “employee benefit plan” within the meaning of Section 3(3) of ERISA
subject to Title I of ERISA, (B) a “plan” within the meaning of
Section 4975(e)(1) of the Code and (C) any person whose assets are deemed to be
“plan assets” within the meaning of ERISA Section 3(42) and 29 C.F.R. §
2510.3-101 or otherwise under ERISA.

 

23



--------------------------------------------------------------------------------

(m)       Reliance on Exemptions.  Such Shareholder understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Shareholder’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Shareholder set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Shareholder to acquire the Common Shares.

(n)        No Governmental Review.  Such Shareholder understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Shareholder understands that the Securities are not savings
accounts, deposits or other obligations of any bank and are not insured by the
FDIC, including the FDIC’s Deposit Insurance Fund, or any other governmental
agency.

(o)        Consents.  Assuming the accuracy of the representations and
warranties of the Company and the other parties to the Transaction Documents,
other than passivity or anti-association commitments that may be requested by
the Federal Reserve, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental entity or authority or
any other person or entity in respect of any law or regulation and the rules and
regulations thereunder, is necessary or required, and no lapse of a waiting
period under law applicable to such Shareholder is necessary or required, in
each case in connection with the execution, delivery or performance by such
Shareholder of this Agreement or the purchase of the Common Shares contemplated
hereby.

(p)        Residency.  Such Shareholder’s residence (if an individual) or office
in which its investment decision with respect to the Common Shares was made (if
an entity) are located at the address immediately below such Shareholder’s name
on its signature page hereto.

(q)        Regulatory Matters.  Shareholder understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHCA, and is
subject to regulation by the FRB; (ii) acquisitions of interests in bank holding
companies are subject to the BHCA and the CIBCA and may be reviewed by the FRB
to determine the circumstances under which such acquisitions of interests will
result in Shareholder becoming subject to the BHCA or subject to the prior
notice requirements of the CIBCA. Assuming the accuracy of the representations
and warranties of the Company contained herein, Shareholder represents that
neither it nor its Affiliates will, as a result of the transactions contemplated
herein, be deemed to (i) own or control 10% or more of any class of voting
securities of the Company or (ii) otherwise control the Company for purposes of
the BHCA or CIBCA. Shareholder is not participating and has not participated
with any other investor in the offering of the Common Shares in any joint
activity or parallel action towards a common goal between or among such
investors of acquiring control of the Company.

(r)        OFAC and Anti-Money Laundering.        The Shareholder understands,
acknowledges, represents and agrees that (i) the Shareholder is not the target
of any sanction, regulation, or law promulgated by the Office of Foreign Assets
Control, the Financial Crimes Enforcement Network or any other U.S. governmental
entity (“U.S. Sanctions Laws”); (ii) the Shareholder is not owned by, controlled
by, under common control with, or acting on behalf of any person that is the
target of U.S. Sanctions Laws; (iii) the Shareholder is not a “foreign shell
bank” and is not acting on behalf of a “foreign shell bank” under applicable
anti-money laundering laws and regulations; (iv) the Shareholder’s entry into
this Agreement or consummation of the transactions contemplated hereby will not
contravene

 

24



--------------------------------------------------------------------------------

U.S. Sanctions Laws or applicable anti-money laundering laws or regulations;
(v) the Shareholder will promptly provide to any regulatory or law enforcement
authority such information or documentation as may be required to comply with
U.S. Sanctions Laws or applicable anti-money laundering laws or regulations; and
(vi) the Company may provide to any regulatory or law enforcement authority
information or documentation regarding, or provided by, the Shareholder for the
purposes of complying with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations.

(s)        No Outside Discussion of Offering. Shareholder has not discussed the
Offering with any other party or potential investors (other than the Company,
Placement Agent, any other Shareholder and Shareholder’s authorized
representatives), except as expressly permitted under the terms of this
Agreement and under the terms of the confidentiality agreement between
Shareholder and the Company.

The Company and each of the Shareholders acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article 3 and the Transaction Documents.

ARTICLE 4:

OTHER AGREEMENTS OF THE PARTIES

4.1        Transfer Restrictions.

(a)        Compliance with Laws.  Notwithstanding any other provision of this
Article 4, each Shareholder covenants that the Securities may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws. In connection with any transfer of the
Securities other than (i) pursuant to an effective registration statement,
(ii) to the Company or (iii) pursuant to Rule 144 (provided that the transferor
provides the Company with reasonable assurances (in the form of a seller
representation letter and, if applicable, a broker representation letter) that
such securities may be sold pursuant to such rule), the Company may require the
transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal opinion, any transfer of the Securities by any Shareholder to an Affiliate
of such Shareholder, provided that the transferee certifies to the Company that
it is an “accredited investor” as defined in Rule 501(a) under the Securities
Act, and provided that such Affiliate does not request any removal of any
existing legends on any certificate evidencing the Securities. As a condition of
transfer (other than pursuant to clauses (i), (ii) or (iii) of the preceding
sentence), any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Shareholder under this
Agreement and the Registration Rights Agreement with respect to such transferred
Securities.

 

25



--------------------------------------------------------------------------------

(b)        Legends.  Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES IF THE PLEDGEE AGREES IN WRITING TO BE BOUND BY THE TRANSFER
RESTRICTIONS TO WHICH THE PLEDGOR IS SUBJECT.

(c)        Removal of Legends.  The restrictive legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are sold or transferred pursuant to (A) Rule 144 or (B) pursuant to
an effective registration statement filed under the Securities Act, or (ii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date (as defined in the Registration Rights Agreement) or (ii) Rule
144 becoming available for the resale of Securities, without the requirement for
the Company to be in compliance with the current public information required
under 144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and
without volume or manner-of-sale restrictions, the Company shall instruct the
Transfer Agent to remove the legend from the Securities and shall cause its
counsel to issue any legend removal opinion required by the Transfer Agent. Any
fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by a Shareholder to the

 

26



--------------------------------------------------------------------------------

Company or the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), (such third Trading Day, the “Legend Removal Date”)
deliver or cause to be delivered to such Shareholder a certificate or instrument
(as the case may be) representing such Securities that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c). Certificates for Securities free from
all restrictive legends may be transmitted by the Transfer Agent to the
Shareholders by crediting the account of the Shareholder’s prime broker with DTC
as directed by such Shareholder.

(d)        Acknowledgement.  Each Shareholder hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act and the rules and regulations promulgated
thereunder. Except as otherwise provided below, while the above-referenced
registration statement remains effective, each Shareholder hereunder may sell
the Securities in accordance with the plan of distribution contained in the
registration statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. Each
Shareholder, severally and not jointly with the other Shareholders, agrees that
if it is notified by the Company in writing at any time that the registration
statement registering the resale of the Securities is not effective or that the
prospectus included in such registration statement no longer complies with the
requirements of Section 10 of the Securities Act, such Shareholder will refrain
from selling such Securities until such time as such Shareholder is notified by
the Company that such registration statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Shareholder is able
to, and does, sell such Securities pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

4.2        Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Shareholder and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

4.3        Furnishing of Information.  In order to enable the Shareholders to
sell the Securities under Rule 144 of the Securities Act, until the date that
the Shareholder may sell all of its Securities without restriction or limitation
under Rule 144 (including without limitation the requirement to be in compliance
with Rule 144(c)(1)), but not for a period exceeding one year from the Closing,
the Company shall maintain the registration of the Voting Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Shareholders and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.

4.4        Form D and Blue Sky.  The Company agrees to timely file a Form D with
respect to the Common Shares as required under Regulation D. The Company, on or
before the Closing Date, shall

 

27



--------------------------------------------------------------------------------

take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Common Shares for sale to the
Shareholders at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Common Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

4.5        No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Shareholders.

4.6        Securities Laws Disclosure: Publicity.  On or before 9:00 a.m., New
York City time, on the second (2nd) Trading Day immediately following the date
of this Agreement, the Company shall issue one or more press releases
(collectively, the “Press  Release”) reasonably acceptable to the Shareholders
disclosing among other things (i) the material terms of the transactions
contemplated hereby, (ii) the Company’s financial results related to the third
quarter of fiscal year 2012, (iii) the currently anticipated loss from the
contemplated classified asset disposition as reflected in the draft Company’s
Form 10-Q for the quarter ended September 30, 2012 provided to Shareholders,
(iv) the material terms of the PIPE Offering and (v) any other material,
nonpublic information that the Company may have provided any Shareholder at any
time prior to the issuance of the Press Release. On or before 5:30 p.m., New
York City time, on the fourth Trading Day following the date of this Agreement,
the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K, the Press Release, the material Transaction
Documents (including, without limitation, this Agreement and the Registration
Rights Agreement), and such other disclosures and filings as may be required by
the federal securities laws. On or before 5:30 p.m., New York City time, on the
fourth Trading Day immediately following the Closing Date, the Company will file
a Current Report on Form 8-K with the Commission disclosing the funding and
closing of the offering and, to the extent necessary, updating the previously
filed Current Report on Form 8-K (and to the extent not previously filed,
including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement) and such other disclosures and filings as may be
required by the federal securities laws. To the extent that the potential
transactions contemplated hereby are publicly disclosed prior to Closing and
this Agreement terminates prior to Closing, the Company shall publicly disclose,
on or before 9:00 a.m., New York City time, on the Trading Day immediately
following such termination, the termination of the transactions contemplated
hereby. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Shareholder or any Affiliate or investment adviser of any
Shareholder, or include the name of any Shareholder or any Affiliate or
investment adviser of any Shareholder in any press release or filing with the
Commission (other than the Registration Statement) or Trading Market, without
the prior written consent of such Shareholder, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the Commission, (ii) to the extent such disclosure is required by
law, at the request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Shareholders with prior
written notice of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release, no Shareholder shall be in possession
of any material, non-public information received from the Company, any
Subsidiary or any of their respective officers, directors or employees, or the
Placement Agent. Each Shareholder, severally and not jointly with other
Shareholders, covenants that until such time as the

 

28



--------------------------------------------------------------------------------

transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4.6, such Shareholder will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction)).

4.7        Non-Public Information.  Except with the express written consent of
such Shareholder and unless prior thereto such Shareholder shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Shareholder shall
not directly solicit the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents to provide any Shareholder
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

4.8        Indemnification.

(a)        Indemnification of Shareholders.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Shareholder and its directors, officers, shareholders, members,
partners, employees, agents and investment advisers (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such
Shareholder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners, employees or investment advisers (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person (each, an “Indemnified Person”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Indemnified Person may
suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action instituted against a
Indemnified Person in any capacity, or any of them or their respective
affiliates, by any shareholder of the Company who is not an affiliate of such
Indemnified Person, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Indemnified Person under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Person’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnified
Person in this Agreement or in the other Transaction Documents or attributable
to the gross negligence or willful misconduct on the part of such Indemnified
Person.

(b)        Conduct of Indemnification Proceedings.    Promptly after receipt by
any Indemnified Person of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Indemnified Person so to notify the Company shall not relieve the Company of
its obligations hereunder except to the extent that the Company is actually and
materially and adversely prejudiced by such failure to notify (as determined by
a court of competent jurisdiction which determination is not subject to appeal
or further review). In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; (ii) the Company shall have failed promptly to assume

 

29



--------------------------------------------------------------------------------

the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them; provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Company shall not be liable for any
settlement of any proceeding affected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

4.9        Listing of Voting Common Stock.  The Company will use its reasonable
best efforts to list the Common Shares comprising Voting Common Stock and the
Underlying Shares for quotation on the NASDAQ Global Select Market and maintain
the listing of the Voting Common Stock on the NASDAQ.

4.10      Shareholders’ Meeting.  The Company shall call a special meeting of
its shareholders, to be held as promptly as practicable following the date of
this Agreement, but in no event later than 75 days after the date of this
Agreement, to vote on proposals (the “Shareholder Proposals”) to (i) approve the
issuance of the Common Shares (voting and non-voting) upon exchange of the
Preferred Shares, the issuance of the Voting Common Stock upon conversion of the
Series A Preferred Stock issued in the PIPE Offering, and the issuance of Voting
Common Stock upon conversion of the Non-Voting Common Stock for purposes of
NASDAQ Listing Rule 5635; (ii) approve the Articles of Amendment in the form
attached hereto as Exhibit H; and (iii) if necessary, amend the Articles of
Incorporation to increase the number of authorized shares of Common Stock
(voting and non-voting) to at least such number as shall be sufficient to permit
the exchange of the Preferred Shares for the Common Shares, the full conversion
of the Series A Preferred Stock and the full conversion of the Non-Voting Common
Stock (such approval of the Shareholder Proposals, “Shareholder Approvals”). The
Board of Directors of the Company shall recommend to the Company’s shareholders
that such shareholders vote in favor of the Shareholder Proposals. In connection
with such meeting, the Company shall promptly prepare and file (but in no event
more than 15 Business Days after the Closing Date) with the Commission a
preliminary proxy statement, shall use its reasonable best efforts to respond to
any comments of the Commission or its staff and to cause a definitive proxy
statement related to such shareholders’ meeting to be mailed to the Company’s
shareholders not more than 10 Business Days after clearance thereof by the
Commission, and shall use its reasonable best efforts to solicit proxies for
such Shareholder Approvals. If at any time prior to such shareholders’ meeting
there shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as practicable
prepare and mail to its shareholders such an amendment or supplement. In the
event that Shareholder Approvals are not obtained at such special shareholders’
meeting, the Company shall include a proposal to approve (and the Board of
Directors shall recommend approval of) such proposal at a meeting of its
shareholders to be held no less than once in each subsequent six-month period
beginning on the date of such special shareholders’ meeting until such approval
is obtained.

4.11      Limitation on Beneficial Ownership.  No Shareholder will be entitled
to exchange any Preferred Shares that would result in such Shareholder, together
with its Affiliates and any other Persons with which it is acting in concert or
whose holdings would otherwise be required to be aggregated with such
Shareholder’s holdings for purposes of the BHCA or the CIBCA, becoming, directly
or indirectly

 

30



--------------------------------------------------------------------------------

(assuming conversion of the Series A Preferred Stock), collectively, the
beneficial owner (as determined under Rule 13d-3 under the Exchange Act) of more
than (i) 9.9% of the number of shares of Voting Common Stock issued and
outstanding or (ii) 14.0% of the aggregate number of shares of Voting Common
Stock and Non-Voting Common Stock issued and outstanding.

4.12        Conduct of Business.  From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and will not take or omit to take any action that would constitute a
breach of Section 3.1(k).

4.13        Avoidance of Control.  Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Shareholder is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Shareholder’s pro rata proportion), that would cause (a) such Shareholder’s or
any other Person’s equity of the Company (together with equity owned by such
Shareholder’s or other Person’s Affiliates (as such term is used under the
BHCA)) to exceed 33.3% of the Company’s total equity (provided that there is no
ownership or control in excess of 9.9% of any class of voting securities of the
Company by such Shareholder or any other Person, together with their respective
Affiliates, as applicable) or (b) such Shareholder’s or any other Person’s
ownership of any class of voting securities of the Company (together with the
ownership by such Shareholder’s Affiliates (as such term is used under the BHCA)
of voting securities of the Company) to exceed 9.9%, or to increase to an amount
that would constitute “control” under the BHCA, the CIBCA or any rules or
regulations promulgated thereunder (or any successor provisions) or otherwise
cause such Shareholder to “control” the Company under and for purposes of the
BHCA, the CIBCA or any rules or regulations promulgated thereunder (or any
successor provisions), in each case without the prior written consent of such
Shareholder or such Person; provided however that the Company shall not be
deemed to be in breach of this Section to the extent that it is taking actions
authorized under other Sections of this Agreement. Notwithstanding anything to
the contrary in this Agreement, no Shareholder (together with its Affiliates (as
such term is used under the BHCA)) shall have the ability to purchase more than
33.3% of the Company’s total equity or exercise any voting rights of any class
of securities in excess of 9.9% of the total outstanding voting securities of
the Company. In the event either the Company or a Shareholder breaches its
obligations under this Section 4.13 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

4.14        Most Favored Nation.  Except as disclosed or set forth herein,
during the period from the date of this Agreement through the Closing Date,
neither the Company nor its Subsidiaries shall enter into any additional, or
modify any existing, agreements with any existing or future investors in the
Company or any of its Subsidiaries that have the effect of establishing rights
or otherwise benefiting such investor in a manner more favorable in any material
respect to such investor than the rights and benefits established in favor of
the Shareholders by this Agreement, unless, in any such case, the Shareholders
have been provided with such rights and benefits.

 

31



--------------------------------------------------------------------------------

4.15      Dividends.  The Company will use its reasonable best efforts to obtain
prior written approval from the Federal Reserve to pay all accrued and unpaid
dividends on the Preferred Shares and, if such approval is obtained, pay such
dividends through the Closing Date.

4.16      Subscription Rights.

(a)        Sale of New Securities.  For a period beginning on the Closing Date
and ending on the third anniversary of the Closing Date, for as long as
Shareholder (together with its Affiliates) owns Securities constituting at least
357,142 shares (as adjusted for any stock dividend, subdivision, split or
combination with respect to shares of Common Stock after the date of this
Agreement) of Common Stock (before giving effect to any issuances triggering the
provisions of this Section 4.16), if the Company at any time or from time to
time makes any public or non-public offering of any equity (including Common
Stock, preferred stock and restricted stock), or any securities, options or debt
that are convertible or exchangeable into equity or that include an equity
component (such as an “equity kicker”) (including any hybrid security) (any such
security a “New Security”), the Shareholder shall be afforded the opportunity
(provided, in the case of an offering that is not a registered public offering,
that the Shareholder satisfied any applicable “accredited investor,” “qualified
institutional buyer” or other investor criteria applicable to such offering) to
acquire from the Company for the same price and on the same terms (except that
the Shareholder may elect to receive such securities in non-voting form) as such
securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company; provided that Shareholder shall
not be entitled to acquire securities pursuant to this Section 4.16 if such
acquisition would cause or would result in Shareholder and its Affiliates,
collectively, being deemed to own, control or have the power to vote, for
purposes of the BHCA or the CIBCA and any rules and regulations promulgated
thereunder, 10% or more of any class of “voting securities” (as defined in the
BHCA and any rules or regulations promulgated thereunder) of the Company (it
being understood, for the avoidance of doubt, that no security shall be included
in any such percentage calculation to the extent it cannot by its terms be
converted into or exercisable for voting securities by the Shareholder or its
Affiliates), or 33.3% of the Company’s total equity, outstanding at such time.
Subject to the foregoing proviso, the amount of New Securities that the
Shareholder shall be entitled to purchase in the aggregate shall be determined
by multiplying (x) the total number of such offered shares of New Securities by
(y) a fraction, the numerator of which is the number of shares of Common Stock
held by Shareholder plus the number of shares of Common Stock represented by the
Preferred Stock held by Shareholder on an as converted basis, as of such date,
and the denominator of which is the number of shares of Common Stock then
outstanding plus the number of shares of Common Stock represented by all then
outstanding shares of Preferred Stock on an as converted basis, as of such date.
Notwithstanding the foregoing, the subscription rights set forth under this
Section 4.16 shall not apply to (1) any offering by the Company pursuant to the
granting or exercise of employee stock options or other equity incentives to
employees or directors pursuant to the Company’s stock incentive plans or the
issuance of stock pursuant to any employee stock purchase plan, in each case in
the ordinary course of equity compensation awards and to the extent approved by
the Board of Directors, (2) issuances of any securities issued as a result of a
stock split, stock dividend, reclassification or reorganization or similar
event, but solely to the extent such issuance is (A) made to all holders of
Common Stock and (B) results in an adjustment to the conversion price of the
Preferred Stock, (3) issuances of shares of Common Stock issued upon conversion
of, or as a dividend on, the Preferred Stock, (4) issuances of shares of Common
Stock issued upon conversion of the Non-Voting Common Stock, (5) issuances of
shares of Common Stock issued upon conversion of, or as a dividend on, any

 

32



--------------------------------------------------------------------------------

convertible securities of the Company issued prior to the date hereof and (6) an
offering by the Company for consideration in connection with any bona fide,
arm’s length direct or indirect merger or acquisition. For the avoidance of
doubt, to the extent that the Company complies with its obligations pursuant to
this Section 4.16 with respect to any securities that are convertible or
exchangeable into (or exercisable for) Common Stock, the Shareholder shall not
have an additional right to purchase pursuant to this Section 4.16 additional
securities as a result of the issuance of New Securities upon the conversion,
exchange or exercise of such earlier issued securities (whether or not
Shareholder exercised its right to purchase such earlier issued securities). A
Shareholder may assign the right to exercise the subscription rights set forth
in this Section 4.16 to any Affiliate or Person who shares a common
discretionary investment adviser with such Shareholder that agrees in writing
for the benefit of the Company to be bound by the terms of this Agreement, and
any such assignee shall be included in the term “Shareholder” for purposes of
this Section 4.16.

(b)        Notice.  In the event the Company proposes to offer New Securities,
it shall give the Shareholder written notice (or, if such a written notice would
be required to be filed with the Commission, oral notice) of its intention,
describing, to the extent then known, the price (or range of prices),
anticipated amount of securities, timing and other terms upon which the Company
proposes to offer the same (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed with respect to such offering) no later than five
Business Days, as the case may be, after the initial filing of a registration
statement with the Commission with respect to an underwritten public offering,
after the commencement of marketing with respect to a Rule 144A offering or
after the Company commences the marketing of any other offering; provided that
for purposes of this Section 4.16, in addition to providing notice to the
Shareholder in accordance with Section 6.3, the Company shall use its
commercially reasonable efforts to effect actual notice of the Shareholder as
promptly as practicable, including via telephone and/or electronic mail
(provided that the Company shall contact only those persons listed in the
“Address for Notices” section of such Shareholder’s signature page to this
Agreement and shall have no obligation to use electronic mail if such electronic
mail would be required to be filed with the Commission). The Company may provide
such notice to the Shareholder on a confidential basis (the Shareholder shall
keep the information conveyed by notice confidential) prior to public disclosure
of such offering. The Shareholder shall have ten days from the date of receipt
of such notice (or, in the case or a “shelf takedown” from a shelf registration
statement, two days from the receipt of such notice) (such ten or two day
period, as applicable, the “Response Period”) to notify the Company in writing
whether it will exercise such subscription rights and as to the amount of New
Securities the Shareholder desires to purchase, up to the maximum amount
calculated pursuant to Section 4.16(a). Such notice shall constitute a binding
commitment by the Shareholder to purchase the amount of New Securities so
specified at the price and other terms set forth in the Company’s notice to it
and subject to other customary closing conditions and provided, with respect to
a registered offering, that such notice shall not be binding unless and until
the Company can accept a binding commitment under applicable laws and
regulations. The failure of the Shareholder to respond within the Response
Period shall be deemed to be a waiver of Shareholder’s rights under this
Section 4.16 only with respect to the offering described in the applicable
notice.

(c)        Purchase Mechanism.    If the Shareholder exercises its subscription
rights provided in this Section 4.16, the closing of the purchase of the New
Securities with respect to which such right has been exercised shall take place
within 30 days after the giving of notice of such exercise, which period of time
shall be extended for a maximum of 120 days in order to comply with applicable
laws and regulations (including receipt of any applicable regulatory or
shareholder approvals), except that in the case of a registered public offering
the closing shall occur in accordance with market convention. Each of the
Company and the Shareholder agrees to use its commercially reasonable efforts to
secure any

 

33



--------------------------------------------------------------------------------

regulatory or shareholder approvals or other consents, and to comply with any
law or regulation necessary in connection with the offer, sale and purchase of
such New Securities, including calling a meeting of the Company’s shareholders
to vote on any matters requiring shareholder approval in connection with the
offer, sale and purchase of such New Securities (the “Subscription Proposals”),
recommending to the Company’s shareholders that such shareholders vote in favor
of any Subscription Proposals and soliciting proxies for approval of any
Subscription Proposals.

(d)        Failure to Purchase.  In the event the Shareholder fails to exercise
its subscription rights provided in this Section 4.16 within the Response
Period, or, if so exercised, the Shareholder is unable to consummate such
purchase within the time period specified in Section 4.16(c) above for any
reason, the Company shall thereafter be entitled during the period of 60 days
following the conclusion of the applicable period to sell or enter into an
agreement (pursuant to which the sale of the New Securities covered thereby
shall be consummated, if at all, within 30 days from the date of said agreement)
to sell the New Securities not elected to be purchased pursuant to this
Section 4.16 or which the Shareholder does not or is unable to purchase, at a
price and upon terms no more favorable to purchasers of such securities than
were specified in the Company’s notice to the Shareholder. Notwithstanding the
foregoing, if such sale is subject to the receipt of any regulatory or
shareholder approval or consent or the expiration of any waiting period, the
time period during which such sale may be consummated shall be extended until
the expiration of five Business Days after all such approvals or consents have
been obtained or waiting periods expired, but in no event shall such time period
exceed 120 days from the date of the applicable agreement with respect to such
sale. In the event the Company has not sold the New Securities or entered into
an agreement to sell the New Securities within said 60-day period (or sold and
issued New Securities in accordance with the foregoing within 30 days from the
date of said agreement (as such period may be extended in the manner described
above for a period not to exceed 120 days from the date of said agreement)), the
Company shall not thereafter offer, issue or sell such New Securities without
first offering such securities to the Shareholder in the manner provided above.

(e)        Non-Cash Consideration.    In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.

(f)        Cooperation.    The Company and Shareholder shall cooperate in good
faith to facilitate the exercise of Shareholder’s rights pursuant to this
Section 4.16, including securing any required approvals or consents.

(g)        Exception to Time Periods.   Notwithstanding the foregoing provisions
of this Section 4.16, in the event that New Securities are to be offered or
issued by the Company at the written direction of the applicable federal banking
regulator of the Company or the Bank, the Company may proceed to complete such
issuance prior to the expiration of such time periods, so long as provision is
made in such issuance such that subsequent to the time periods set forth in
Section 4.16(b) and Section 4.16(c) either (i) purchasers of such New Securities
will be obligated to transfer that portion of such New Securities to any
Shareholder properly electing to participate in such issuance pursuant to this
Section 4.16 sufficient to satisfy the terms of this Section 4.16 or (ii) the
Company shall issue an incremental amount of such New Securities to those
Shareholders properly electing to participate in such issuance pursuant to this
Section 4.16 sufficient to satisfy the terms of this Section 4.16.

 

34



--------------------------------------------------------------------------------

ARTICLE 5:

CONDITIONS PRECEDENT TO CLOSING

5.1        Conditions Precedent to the Obligations of the Shareholders to
Exchange the Preferred Shares for the Common Shares.  The obligation of each
Shareholder to exchange the Preferred Shares for the Common Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived by such Shareholder (as
to itself only):

(a)        Representations and Warranties.  The representations and warranties
of the Company contained herein shall be true and correct as of the date hereof
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

(b)        Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

(c)        No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)        Consents.   Other than the Required Approvals contemplated in
Section 3.1 (e)(iii) and (v) above, the Company shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
necessary for consummation of the Exchange, all of which shall be and remain so
long as necessary in full force and effect.

(e)        Shareholder Approvals.    The Company shall have obtained the
Shareholder Approvals.

(f)         Articles of Amendment.    The Company shall have filed the Articles
of Amendment with the Secretary of State.

(g)        Conversion of Series A Preferred Stock.    Concurrent with the
Exchange, the shares of Series A Preferred Stock shall convert into shares of
Voting Common Stock pursuant to the terms thereof.

(h)        Company Deliverables.    The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a) and (b).

(i)         Compliance Certificate.  The Company shall have delivered to each
Shareholder a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1 in the form attached hereto as
Exhibit E.

(j)         Termination.    This Agreement shall not have been terminated as to
such Shareholder in accordance with Sections 6.16 herein.

 

35



--------------------------------------------------------------------------------

(k)        Minimum Exchange Amounts.  In the Exchange, the Company shall have
issued Common Shares in exchange for Preferred Shares with an aggregate
liquidation amount (excluding accrued and unpaid dividends) of not less than
$16.0 million and the Company shall have raised at least $35 million in the PIPE
Offering.

(l)         Ownership Limitations.    The exchange of the Preferred Shares for
Common Shares pursuant to this Agreement will not cause any Shareholder,
together with its Affiliates and any other Persons with which it is acting in
concert or whose holdings would otherwise be required to be aggregated with such
Shareholder’s holdings for purposes of the BHCA or the CIBCA, to directly or
indirectly (assuming conversion of the Series A Preferred Stock) collectively
become the beneficial owner (as determined under Rule 13d-3 under the Exchange
Act) of more than (i) 9.9% of the number of shares of Voting Common Stock issued
and outstanding or (ii) 14.0% of the aggregate number of shares of Voting Common
Stock and Non-Voting Common Stock issued and outstanding.

(m)       No Burdensome Condition.  Since the date hereof, there shall not be
any action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or its Subsidiaries, such Shareholder (or its
Affiliates) or the transactions contemplated by this Agreement, by any bank
regulatory authority which imposes any restriction or condition on the Company
or its Subsidiaries or such Shareholder or any of its Affiliates (other than
such restrictions as are described in any passivity or anti-association
commitments, as may be amended from time to time, entered into by such
Shareholder) which such Shareholder determines, in its reasonable good faith
judgment, is materially and unreasonably burdensome on the Company’s business
following the Closing or on such Shareholder (or any of its Affiliates) or would
reduce the economic benefits of the transactions contemplated by this Agreement
to such Shareholder to such a degree that such Shareholder would not have
entered into this Agreement had such condition or restriction been known to it
on the date hereof (any such condition or restriction, a “Burdensome
Condition”), and, for the avoidance of doubt, any requirements to disclose the
identities of limited partners, shareholders or non-managing members of such
Shareholder or its Affiliates or its investment advisers shall be deemed a
Burdensome Condition unless otherwise determined by such Shareholder in its sole
discretion.

(n)        NASDAQ Approval.   NASDAQ has reviewed the transactions contemplated
hereby; NASDAQ has completed its review and has raised no objections; and NASDAQ
has raised no objections to the listing of the Common Shares comprising Voting
Common Stock and the Underlying Shares.

5.2        Conditions Precedent to the Obligations of the Company to issue
Common Shares in Exchange for Preferred Shares.  The Company’s obligation to
issue the Common Shares at the Closing is subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by the Company:

(a)        Representations and Warranties.  The representations and warranties
made by each Shareholder in Section 3.2 hereof shall be true and correct as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

(b)        Performance.  Such Shareholder shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Shareholder at or prior to the Closing Date.

 

36



--------------------------------------------------------------------------------

(c)        No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)        Consents.  Other than the Required Approvals contemplated in
Section 3.1(e)(iii) and (v) above, the Company shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
necessary for consummation of the Exchange, all of which shall be and remain so
long as necessary in full force and effect.

(e)        Shareholder Approvals.    The Company shall have obtained the
Shareholder Approvals.

(f)         Conversion of Series A Preferred Stock.  Concurrent with the
Exchange, the shares of Series A Preferred Stock shall convert into shares of
Voting Common Stock pursuant to the terms thereof.

(g)        Shareholders Deliverables.    Such Shareholder shall have delivered
its Shareholder Deliverables in accordance with Section 2.2(c) and (d).

(h)        Termination.    This Agreement shall not have been terminated as to
such Shareholder in accordance with Sections 6.16 herein.

(i)         NASDAQ Approval.   NASDAQ has reviewed the transactions contemplated
hereby; NASDAQ has completed its review and has raised no objections; and NASDAQ
has raised no objections to the listing of the Common Shares comprising Voting
Common Stock and the Underlying Shares.

ARTICLE 6:

MISCELLANEOUS

6.1        Fees and Expenses.  The Company shall pay the reasonable legal fees
and expenses of Greenberg Traurig, LLP, counsel to certain Shareholders,
incurred by such Shareholders in connection with the transactions contemplated
by the Transaction Documents and the PIPE Offering, up to a maximum amount of
$50,000 in the aggregate, which amount shall be paid directly by the Company to
Greenberg Traurig, LLP at the Closing or paid by the Company to Greenberg
Traurig, LLP upon termination of this Agreement so long as such termination did
not occur as a result of a material breach by such Shareholders of any of their
obligations hereunder (as the case may be). Except as set forth above and
elsewhere in the Transaction Documents, the parties hereto shall be responsible
for the payment of all expenses incurred by them in connection with the
preparation and negotiation of the Transaction Documents and the consummation of
the transactions contemplated hereby. The Company shall pay all amounts owed to
the Placement Agent relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the exchange and issuance of the
Securities to the Shareholders.

6.2        Entire Agreement.    The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits

 

37



--------------------------------------------------------------------------------

and schedules. At or after the Closing, and without further consideration, the
Company and the Shareholders will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or confirmation of receipt of an e-mail transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:   

Yadkin Valley Financial Corporation

209 North Bridge Street

Elkin, North Carolina 28621

Attention: Joseph Towell, President and Chief Executive Officer

Fax: 704-873-8657

E-mail: Joe.Towell@YadkinValleyBank.com

With a copy to:   

Nelson, Mullins, Riley & Scarborough, LLP

Poinsett Plaza, 9th Floor

104 South Main Street

Greenville, SC 29601

Attn: Neil E. Grayson

Fax: (864) 232-2359

E-mail: neil.grayson@nelsonmullins.com

If to a Shareholder:   

To the address set forth under such Shareholder’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4        Amendments: Waivers: No Additional Consideration.  No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Shareholder to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Shareholders who then hold Preferred Shares.

6.5        Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

38



--------------------------------------------------------------------------------

6.6        Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Shareholders. Any Shareholder may assign its rights hereunder in whole or in
part to any Person to whom such Shareholder assigns or transfers any Securities
in compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Shareholders”.

6.7        No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

6.8        Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents,
or any other matter related thereto (whether brought against a party hereto or
its respective Affiliates, employees or agents) whether in tort or contract or
at law or in equity, shall be commenced and maintained exclusively in the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York for the County of New York (the (“New York Courts”)
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
such New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Courts, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

6.9        Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Common Shares; provided, that the
representations and warranties of the Company and each Shareholder shall survive
the Closing and the delivery of Common Shares for a period of one year.

6.10      Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the

 

39



--------------------------------------------------------------------------------

parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

6.11        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12        Replacement of Common Shares.    If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Common Shares. If a
replacement certificate or instrument evidencing any Common Shares is requested
due to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.13        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Shareholders and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

6.14        Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Shareholder pursuant to any Transaction Document or a
Shareholder enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15        Independent Nature of Shareholders’ Obligations and Rights.  The
obligations of each Shareholder under any Transaction Document are several and
not joint with the obligations of any other Shareholder, and no Shareholder
shall be responsible in any way for the performance of the obligations of any
other Shareholder under any Transaction Document. The decision of each
Shareholder to purchase Common Shares pursuant to the Transaction Documents has
been made by such Shareholder independently of any other Shareholder and
independently of any information, materials, statements or

 

40



--------------------------------------------------------------------------------

opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Shareholder or by any agent or employee of any other Shareholder, and
no Shareholder and any of its agents or employees shall have any liability to
any other Shareholder (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Shareholder pursuant
thereto, shall be deemed to constitute the Shareholders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Shareholders are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Shareholder acknowledges that no other Shareholder
has acted as agent for such Shareholder in connection with making its investment
hereunder and that no Shareholder will be acting as agent of such Shareholder in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Shareholder shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Shareholder to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Shareholder, solely, and not between the Company and the
Shareholders collectively and not between and among the Shareholders.

6.16      Termination, Rescission.

(a)        This Agreement may be terminated and the exchange of the Preferred
Shares for the Common Shares abandoned at any time prior to the Closing by
either the Company or any Shareholder (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 6.16 shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. In the event that any Shareholder terminates this Agreement
with respect to itself, the Company shall give prompt notice of the termination
to each other Shareholder, and, as necessary, work in good faith to restructure
the transaction to allow each Shareholder that does not exercise a termination
right to purchase the full number of Securities set forth below such
Shareholder’s name on the signature page of this Agreement while remaining in
compliance with Section 4.11. Nothing in this Section 6.16 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.16, the Company shall promptly
notify all non-terminating Shareholders. Upon a termination in accordance with
this Section 6.16, the Company and the terminating Shareholder(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Shareholder will have any liability to any other Shareholder
under the Transaction Documents as a result therefrom.

(b)        Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Shareholder exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Shareholder may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

41



--------------------------------------------------------------------------------

(c)        Promptly following the termination of this Agreement pursuant to this
Section 6.16, the Company shall advise the Transfer Agent that the share
issuance instructions with respect to such Shareholder shall be null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Yadkin Valley Financial Corporation   By:        

 

    Name:     Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR SHAREHOLDERS FOLLOW]

 

43



--------------------------------------------------------------------------------

SHAREHOLDER:  

 

By:  

 

 

Name:  

 

 

Title:     Tax ID No.:     Address for Notice:  

 

 

 

 

 

  Telephone No.:   Facsimile No.:   E-mail Address:   Attention:  

 

Delivery Instructions: (if
different than above) c/o  

 

Street:  

 

City/State/Zip:  

 

Attention:  

 

Telephone No.:  

 

[Signature Page to Share Exchange Agreement]

 

44



--------------------------------------------------------------------------------

 

   

SCHEDULE A

 

        Shareholder Name     Shares of Series T 
Preferred Stock to   
be Exchanged  

Shares of Series 
T-ACB Preferred   

Stock to be 

Exchanged

  Shares of Voting 
Common Stock to   
be Acquired   Shares of Non-
Voting Common   
Stock  to be 
Acquired   Series T Preferred   
Stock Owned by 
Shareholder Upon    
Consummation of 
Exchange  

Series T-ACB 
Preferred Stock 

Owned by 
Shareholder Upon   

Consummation of 

Exchange

 

                                                                               
                                                                               

 

*

Each TARP Preferred Share will be exchanged for an amount of shares of either
Voting Common Stock or Non-Voting Common Stock equal to 95% of the liquidation
value (excluding accrued and unpaid dividends, which will be paid at closing) of
such TARP Preferred Share divided by $2.800022 per Common Share (the “Exchange
Price”). Section 10 (Anti-Dilution Adjustments) of the Company’s Articles of
Amendment for the Series A Preferred Common Stock shall apply to the Exchange
Price in connection with the Exchange with references to “Conversion Price” in
the Company’s Articles of Amendment for the Series A Preferred Stock being
replaced with the “Exchange Price”.

 

45



--------------------------------------------------------------------------------

EXHIBITS

 

A:   Form of Registration Rights Agreement B-1:   Accredited Investor
Questionnaire B-2:   Stock Certificate Questionnaire C:   Form of Opinion of
Company’s Counsel D:   Form of Secretary’s Certificate E:   Form of Officer’s
Certificate F:   Subsidiaries of the Company G:   List of Agreements Re:
Registration Rights H:   Form of Non-Voting Common Stock Articles of Amendment

 

46



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement

 

47



--------------------------------------------------------------------------------

EXHIBIT B-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Yadkin Valley Financial Corporation

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock (voting and non-voting), par value $1.00 (the “Common Shares”), of Yadkin
Valley Financial Corporation, a North Carolina corporation (the “Corporation”).
The Common Shares are being offered and sold by the Corporation without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and the securities laws of certain states, in reliance on the exemptions
contained in Section 4(2) of the Securities Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state laws.
The Corporation must determine that a potential investor meets certain
suitability requirements before offering or selling Common Shares to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Common Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Common Shares. All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Common Shares:

Business Address:

        

(Number and Street)

  

(City)

  

(State)

  

(Zip Code)

Telephone Number:

     

 

48



--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:                                          
                                         
                                                                      

Were you formed for the purpose of investing in the securities being offered?

 

Yes       

 

No        

If an individual:

Residence Address:

 

Telephone Number:

 

Age:                                Citizenship:                     
      Where registered to vote:                            

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

 

Yes

No

Social Security or Taxpayer Identification
No.                                        
                                                               

 

49



--------------------------------------------------------------------------------

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Common Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Shareholder of Common Shares.

   (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

   (2) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

   (3) An insurance company as defined in Section 2(13) of the Securities Act;

   (4) An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that act;

   (5) A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

   (6) A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

   (7) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

   (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

   (9) An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Common Shares, with total
assets in excess of $5,000,000;

   (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Common Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

  (11) A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (See Note 11
below);

  (12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

50



--------------------------------------------------------------------------------

  (13) An executive officer or director of the Corporation;

  (14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 

Note 11. For purposes of calculating net worth under paragraph (11):

 

(A) The person’s primary residence shall not be included as an asset;

 

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

 

 

A.   FOR EXECUTION BY AN INDIVIDUAL:      By   Date         Print Name: B.   FOR
EXECUTION BY AN ENTITY:                                      Entity Name:     
By   Date         Print Name:                                          Title:

 

51



--------------------------------------------------------------------------------

C.

 

ADDITIONAL SIGNATURES (if required by partnership, corporation or trust

 

        document):

 

                                   Entity Name:

    

By

 

Date

       

Print Name:                                    

    

Title:

 

                                   Entity Name:

    

By

 

Date

       

Print Name:                                    

    

Title:

 

52



--------------------------------------------------------------------------------

EXHIBIT B-2

Stock Certificate Questionnaire

  Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1. The exact name that the Common Shares are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:

 

2. The relationship between the Shareholder of the Common Shares and the
Registered Holder listed in response to Item 1 above:

 

3. The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

4. The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:

 

53



--------------------------------------------------------------------------------

EXHIBIT C

Form of Opinion of Company Counsel*

 

1.

The Company is a corporation validly existing and in good standing under the
laws of the State of North Carolina.

 

2.

The Bank is a corporation validly existing and in good standing under the laws
of the State of North Carolina.

 

3.

The Company has the corporate power to execute, deliver and perform its
obligations under the Transaction Documents, including to issue, upon obtaining
Shareholder Approvals, the Common Shares and the Underlying Shares.

 

4.

The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended (the “BHCA”).

 

5.

The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

6.

The Company has authorized the execution, delivery and performance of each of
the Transaction Documents by all necessary corporate action, including the
issuance, upon obtaining Shareholder Approvals, of the Common Shares and the
Underlying Shares.

 

7.

The Transaction Documents have been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by the Shareholders (to
the extent they are a party), each of the Transaction Documents is valid,
binding and enforceable against the Company in accordance with its terms.

 

8.

The execution and delivery of each of the Transaction Documents by the Company,
the consummation by the Company of the transactions provided for in the
Transaction Documents, and the performance by the Company of its obligations
under the Transaction Documents, including the issuance of the Common Shares and
the Underlying Shares upon obtaining Shareholder Approvals do not: (a) violate
any provision of the Company’s Articles of Incorporation, as amended to date, or
Bylaws; (b) violate or constitute a breach of or default under any contract,
agreement or instrument filed as an exhibit to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2011 (the “Annual Report”) and as an
exhibit to any report filed with the SEC subsequent to the filing of the Annual
Report and prior to the date hereof; or (c) violate any applicable law or any
order of any court or governmental authority that is binding on the Company or
any of its assets.

 

9.

No consent, approval, authorization or other action by, or filing or
registration with, any Federal governmental authority or any governmental
authority of the State of North Carolina is required to be obtained or made by
the Company for the execution and delivery by the Company of each of the
Transaction Documents, for consummation by the Company of the transactions
provided for therein, or for the performance by the Company of its obligations
under the Transaction Documents, except for consents, approvals, authorizations,
actions, filings and registrations (a) as may be required by federal securities
laws with respect to the Company’s obligations under the Registration Rights
Agreement; (b) related to required blue sky filings; (c) in connection with

 

54



--------------------------------------------------------------------------------

 

the filing of a Form D pursuant to Securities and Exchange Commission Regulation
D; (d) required in accordance with Section 4.6 of the Agreement; and (e) in
accordance with the listing of the Common Shares comprising Voting Common Stock
and the Underlying Shares on NASDAQ.

 

10.

Assuming the accuracy of the representations and warranties and compliance with
the covenants and agreements of the Shareholders and the Company contained in
the Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Common Shares to the Shareholders to register the Common Shares
under the Securities Act.

 

11.

The Common Shares to be issued to the Shareholders pursuant to the Agreement
have been duly authorized by all necessary corporate action on the part of the
Company and, when issued, delivered and paid for as provided for in the
Agreement, will be validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive right. The Voting Common Stock to be
issued upon conversion of the Non-Voting Common Stock pursuant to the Articles
of Amendment have been authorized on the part of the Company, have been duly and
validly reserved for issuance by all necessary corporate action on the part of
the Company and, when issued as provided for in the Articles of Amendment, will
be validly issued, fully paid and nonassessable and will not be issued in
violation of any preemptive right.

 

12.

The Articles of Amendment have been filed with the Secretary of State of the
State of North Carolina.

 

13.

The Company is not and, after giving effect to the issuance of the Common
Shares, will not be on the date hereof an “investment company” as defined in the
Investment Company Act of 1940.

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

55



--------------------------------------------------------------------------------

EXHIBIT D

Form of Secretary’s Certificate

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Yadkin Valley Financial Corporation, a North Carolina
corporation (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Share Exchange Agreement, dated as of [            ], 2012,
by and among the Company and the investors party thereto (the “Share Exchange
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Share Exchange
Agreement.

 

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [                    ], 2012. Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

2.

The Company’s Articles of Incorporation, as amended, are attached hereto as
Exhibit B; its Bylaws are attached hereto as Exhibit C. Such Articles of
Incorporation, as amended, and Bylaws, constitute true, correct and complete
copies of the Articles of Incorporation, as amended, and Bylaws as in effect on
the date hereof.

 

3.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Share Exchange
Agreement and each of the Transaction Documents on behalf of the Company, and
the signature appearing opposite such person’s name below is such person’s
genuine signature.

 

Name    Position     Signature       

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this       
day of [            ], 2012.

 

 

    Secretary  

I, [                      ], [Chief Financial Officer], hereby certify that [
            ] is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

 

    [Chief Financial Officer]  

 

57



--------------------------------------------------------------------------------

  Resolutions   EXHIBIT A

 

   58



--------------------------------------------------------------------------------

  Articles of Incorporation   EXHIBIT B

 

   59



--------------------------------------------------------------------------------

  Bylaws   EXHIBIT C

 

   60



--------------------------------------------------------------------------------

EXHIBIT E

Form of Officer’s Certificate

The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of
Yadkin Valley Financial Corporation, a North Carolina corporation (the
“Company”), pursuant to Section 5.1(e) of the Share Exchange Agreement, dated as
of [      ], 2012] by and among the Company and the investors signatory thereto
(the “Share Exchange Agreement”), hereby represents, warrants and certifies as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Share Exchange Agreement):

 

  1.

The representations and warranties of the Company contained in the Share
Exchange Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date except for such
representations and warranties that speak as of a specific date.

 

  2.

All of the conditions specified in Section 5.1 of the Share Exchange Agreement
have been fulfilled at or prior to the Closing.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of [      ], 2012.

 

                                                                           
          

 

[Chief Financial Officer] [Chief Executive Officer]

 

61



--------------------------------------------------------------------------------

EXHIBIT F

Subsidiaries of the Company

Subsidiaries of the Company

Yadkin Valley Bank and Trust Company

Yadkin Valley Statutory Trust I

American Community Capital Trust II, Ltd.

North Carolina Title Center, LLC

Subsidiaries of Yadkin Valley Bank and Trust Company

Sidus Financial, LLC

Main Street Investment Services, Inc.

PBRE, Inc.

Yadkin Valley Condominium Association, LLC

Eastover Advisors, LLC

Green Street I, LLC

Green Street II, LLC

Green Street III, LLC

Green Street IV, LLC

Green Street V, LLC

Subsidiary to Sidus Financial, LLC

Sidus Reinsurance Ltd.

 

62



--------------------------------------------------------------------------------

EXHIBIT G

List of Agreements Containing Registration Rights

Registration Rights Agreement by and among the Company and certain investors in
connection with the Securities Purchase Agreement dated October 23, 2012 by and
among the Company and certain investors.

 

63



--------------------------------------------------------------------------------

EXHIBIT H

Form of Non-Voting Common Stock Articles of Amendment

 

64